t c memo united_states tax_court francisco e campos jr and lualhati n campos petitioners v commissioner of internal revenue respondent docket no filed date lualhati n campos pro_se jennifer breen and sylvia l shaughnessy for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on petitioner lualhati n campos’s motion to appoint guardian ad litem and substitute party as explained in detail below we shall grant petitioner’s motion in that we shall unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure recognize lualhati n campos as the next friend of petitioner francisco e campos jr for purposes of prosecuting this case background petitioners francisco e campos jr mr campos and lualhati n campos mrs campos are husband and wife on date respondent issued to petitioners a joint notice_of_deficiency in the notice respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty under sec_6662 on date the court received and filed a timely petition for redetermination challenging the above-described notice_of_deficiency mrs campos signed the petition for herself and on behalf of mr campos attached to the petition is a letter dated date signed by matthew horn m d medical director for sharp coronado hospital the letter states that mr campos was admitted to the hospital on date suffering from a number of disabling medical conditions and that mr campos is unresponsive at this time unable to make any medical or financial decisions on date mrs campos filed a motion to appoint guardian ad litem and substitute party the motion states that mrs campos does not have the authority to act on her husband’s behalf and that mrs campos requests that the court appoint her to act as guardian ad litem in this matter respondent filed a notice of no objection to the motion pursuant to notice this matter was set for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and was heard petitioners filed with the court a written_statement under rule c in lieu of attending the hearing during the hearing of this matter respondent averred that the court has the authority to appoint mrs campos as guardian ad litem for mr campos under the same general procedure that the court employed in 103_tc_700 in estate of galloway the court relied upon california law to appoint a special administrator to represent the interests of a deceased taxpayer petitioner respondent also acknowledged that the court could recognize mrs campos as mr campos’s next friend under rule d discussion it is well settled that the court’s jurisdiction to redetermine a deficiency depends upon a valid notice_of_deficiency and a timely filed petition for redetermination rule a c 93_tc_22 90_tc_142 rule sets forth the basic requirements for filing a valid petition with the court rule a provides in pertinent part where the notice_of_deficiency or liability is directed to more than one person each such person desiring to contest it shall file a petition either separately or jointly with any such other person and each such person must satisfy all the requirements of this rule in order for the petition to be treated as filed by or for such person failure of the petition to satisfy applicable_requirements may be ground for dismissal of the case rule b specifically requires the signature of each petitioner or petitioner’s counsel in addition rule a requires that a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency as indicated the petition in this case is not signed by mr campos however there is no dispute that mr campos is unresponsive and unable to make medical or financial decisions in an effort to protect mr campos’s interests mrs campos signed the petition on his behalf rule sets forth criteria for resolving questions pertaining to a person’s capacity to litigate in the court rule provides in pertinent part c capacity the capacity of an individual other than one acting in a fiduciary or other representative capacity to engage in litigation in the court shall be determined by the law of the individual’s domicile the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person’s authority is derived d infants or incompetent persons whenever an incompetent person has a representative such as a general guardian committee conservator or other like fiduciary the representative may bring a case or defend in the court on behalf of the incompetent person an incompetent person who does not have a duly appointed representative may act by a next friend pursuant to rule c we first look to california law to determine whether mr campos possesses the requisite capacity to engage in litigation before the court see 199_f3d_642 2d cir 916_f2d_1032 5th cir california probate code section a west provides that a conservator of a person may be appointed if a person is unable to provide properly for his or her personal needs for physical health food clothing or shelter california probate code section b west provides that a conservator of the estate may be appointed for a person who is substantially unable to manage his or her own financial resources or resist fraud or undue influence we are satisfied on the record presented that mr campos is unable to provide for his personal needs for physical health and is unable to manage his own financial affairs within the meaning of california probate code section a and b west because mr campos would qualify for the appointment of a the petition reflects a mailing address for mr campos of icu coronado hospital san diego cal and a mailing address for mrs campos of ginsberg court san diego cal conservator under california law we conclude that he lacks the capacity standing alone to engage in litigation in this court rule d provides an avenue for infants or incompetent persons to prosecute a case in this court specifically rule d provides that a duly appointed representative may bring a case on behalf of an infant or incompetent person in the absence of a duly appointed representative rule d provides that an infant or incompetent person may act by a next friend or by a guardian ad litem we have said that the purpose of rule d is to protect and preserve the rights and interests of those taxpayers under the legal disability of infancy or incompetency 101_tc_61 see 888_f2d_687 10th cir and cases cited therein consistent with the plain language of rule d the recognition of a next friend or the appointment of a guardian ad litem rests within the sound discretion of the court mrs campos has informed the court that she has not been duly appointed to act as mr campos’s representative thus under rule d the question arises whether the court should recognize mrs campos as mr campos’s next friend or appoint her as mr campos’s guardian ad litem for present purposes we observe that there is no meaningful difference between the role of a next friend and a guardian ad litem eiges v commissioner supra pincite the term next friend is defined as a person who appears in a lawsuit to act for the benefit of an incompetent or minor plaintiff but who is not a party to the lawsuit and is not appointed as a guardian -- also termed prochein ami cf guardian ad litem under guardian black’s law dictionary 7th ed the term guardian ad litem is defined as a guardian usu a lawyer appointed by the court to appear in a lawsuit on behalf of an incompetent or minor_party --also termed special guardian cf next friend id pincite see 213_fsupp2d_220 n e d n y rule d is derived in large part from federal rule_of civil procedure c see 60_tc_1094 under federal rule_of civil procedure c a person seeking to represent a minor or incompetent party as next friend generally must show that the minor or incompetent party cannot prosecute the action without assistance that the next friend will represent the best interests of the minor or incompetent party and the next friend has a significant relationship with the minor or incompetent party see 495_us_149 habeas corpus proceedings 86_fsupp2d_1167 s d fla citing 195_f3d_603 11th cir moore moore’s federal practice sec pincite 3d ed normally a next friend will be a family_member such as spouse parent or sibling 124_f3d_893 7th cir eiges v commissioner supra pincite as previously discussed the record amply demonstrates that mr campos is unable to prosecute this action due to a medical disability moreover as mr campos’s spouse and de_facto representative mrs campos has a sufficiently close relationship with mr campos to justify her recognition as next friend finally although we recognize that conflicts of interest may arise between spouses filing joint returns see eg sec_6015 we are persuaded on this record that mrs campos will represent the best interests of mr campos in this proceeding consistent with the preceding discussion and considering all the facts and circumstances we conclude that this is an appropriate case for the court to exercise its discretion under rule d in an effort to promote the just speedy and inexpensive determination of this case we shall grant mrs campos’s pending motion in that we shall recognize mrs campos a sec_3 there is no allegation in the petition that either spouse is entitled to relief from joint_and_several_liability on a joint_return under sec_6015 mr campos’s next friend for purposes of these proceedings rule sec_1 d to reflect the foregoing an appropriate order will be issued under the circumstances we need not address the various issues related to the question whether mrs campos should be appointed to serve as guardian ad litem for mr campos
